          Case 1:20-cv-03407-JPO Document 7 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCES KALENDER,

                                Plaintiff,
                                                                   20-CV-3407 (JPO)
                        -v-
                                                                         ORDER
 KEEPCUP LTD.,

                                Defendant.

J. Paul Oetken, United States District Judge:

       Plaintiff Frances Kalender commenced this action on May 1, 2020. (Dkt. No. 1.) On

August 3, 2020, Plaintiff was directed to notify the Court whether she intended to move for

default judgment against Defendant, who was served on May 5, 2020, but had neither entered an

appearance nor filed a response to the complaint. (Dkt. No. 6.) The Court ordered Plaintiff by

August 17, 2020, to either (1) file a letter concerning the status of the case, or (2) move for

default judgment against Defendant. (Id.) If Plaintiff failed to comply, the Court advised that

“the action may be dismissed for failure to prosecute.” (Id.)

       As of the date of this Order, Plaintiff has neither filed a letter concerning the status of the

case nor moved for default judgment against Defendant. Accordingly, this case is dismissed

without prejudice for failure to prosecute.

       The Clerk is directed to terminate the case.

       SO ORDERED.

 Dated:    August 18, 2020
           New York, New York



                                                                    J. PAUL OETKEN
                                                                United States District Judge
